Danforth, J.
"A sale of such goods as are in controversy, made by an officer at public auction, on judicial process, he being authorized by law and having an official jurisdiction over the proceedings, will transfer the debtor’s title to a bona fide purchaser, notwithstanding the directions of the law may not have been complied with.” This seems to be the conclusion of the Court from a review of all the authorities upon this subject, somewhat conflicting, as ex*112pressed by Cutting, J., in May v. Thomas, 48 Maine, 400. From this it would seem that, whatever may be the effect, or want of effect, of any irregularities in the proceedings of the officer; in order to. convey a title to the goods sold, he must be an officer de facto, at' least, and acting under a legal precept. If this be so, in the execution of judicial process, there is at least equal reason for applying the same principle to a sale of personal property distrained for the payment of taxes. In the case at bar, the collector, who perhaps might have been an officer de facto, seized and sold the property in controversy, by virtue of a warrant signed by two persons claiming to act as assessors of Yan Burén plantation. There is nothing in the testimony reported, tending to show that any third person was chosen assessor, or at that time assumed to act as such. So far as appears, there were but two assessors, at most, " one less than the law required.” It is doubtful, to say the least, whether these two wore qualified to act, but it is certain they had no authority to assess a tax or issue a warrant, if they only were qualified. Inhabitants of Williamsburg v. Lord, 51 Maine, 601.
It is admitted that the title to the property was originally in the plaintiff. It is therefore incumbent upon the defendant to show a better title in himself, and he can only do this by showing a sale by virtue of a legal precept, issued by the proper authorities. This he has failed to do, and,' according to the agreement of parties, there must be

Judgment for plaintiff.

Appleton, C. J., Cutting, Kent,.Dickerson and Barrows, JJ., concurred.